SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                       In the Matter of Registrant A.D., J.B., and C.M. (A-55-15) (076345)

(NOTE: The Court did not write a plenary opinion in this case. Instead, the Court affirms the judgment of
the Appellate Division substantially for the reasons expressed in Judge Nugent’s written opinion, which is
published at 441 N.J. Super. 403 (App. Div. 2015).)

Argued January 18, 2017 -- Decided February 7, 2017

PER CURIAM

         Under Megan’s Law’s registration requirements, N.J.S.A. 2C:7-1 to -5 (Registration Law), a court may
terminate a registrant’s obligations if, among other requirements, the registrant “has not committed an offense within
15 years following conviction or release . . . whichever is later, and is not likely to pose a threat to the safety of
others.” N.J.S.A. 2C:7-2(f). In this appeal concerning applications to terminate these sex offenders’ Registration
Law obligations, the Court determines whether the term “offense,” as used in N.J.S.A. 2C:7-2(f), means “a crime, a
disorderly persons offense or a petty disorderly persons offense unless a particular subsection in the code is intended
to apply to less than all three”—the definition given in the general definitional subsection of the New Jersey Code of
Criminal Justice (the Code), N.J.S.A. 2C:1-14(k)—or a “sex offense” as defined in the Registration Law.

         A.D. was convicted of third-degree endangering the welfare of a child, which triggered the requirements of
the Registration Law. In 2015, more than fifteen years after his conviction, A.D. filed an unopposed application to
be relieved of the Registration Law’s obligations. At the time, neither the court nor counsel were aware that in 2005
A.D. had been convicted of violating a condition of his sentence by failing to notify his parole officer of his change
of address. Three months after the court granted A.D.’s application, the State became aware of his 2005 conviction
and moved for reconsideration. The court vacated its previous order, rejecting A.D.’s argument that his application
should be granted because he had not committed a sex offense within fifteen years. A.D. appealed.

         J.B. pled guilty to second-degree sexual assault and was sentenced in March 1995. Following his release
from custody, J.B. initially complied with the Registration Law. In 2006, however, J.B. failed to register and moved
from his current address without notifying authorities. In August 2007, J.B. pled guilty to fourth-degree failure to
notify law enforcement agencies of a change of address. In 2014, J.B. applied to terminate his obligation under the
Registration Law. The court denied his application, concluding that the intervening conviction, though not for a sex
offense, was a bar under N.J.S.A. 2C:7-2(f) to termination of his Registration Law obligations. J.B. appealed.

         C.M. pled guilty to third-degree aggravated criminal sexual contact and was sentenced in May 1999. His
judgment of conviction was amended in April 2002 to subject him to the requirements of Megan’s Law. Fifteen
years after C.M.’s sex offense conviction, he applied to terminate his Registration Law obligations. The court
denied the application due to an intervening conviction for violating a final restraining order under the Prevention of
Domestic Violence Act. The court rejected C.M.’s argument that he was entitled to have his registration obligations
terminated because he had not committed a sex offense within fifteen years. C.M. appealed.

          In a published opinion, the Appellate Division affirmed the trial courts’ orders. 441 N.J. Super. 403 (App.
Div. 2015). The panel concluded that the Code explicitly defines the term “offense” in N.J.S.A. 2C:1-14(k).
Having found no ambiguity in the statutory language, the panel concluded that “the term ‘offense’ in N.J.S.A. 2C:7-
2(f) means precisely what it is defined to mean—a crime, disorderly persons offense, or petty disorderly persons
offense—and not the unstated limited meaning, ‘sex offense.’” 441 N.J. Super. at 413. The panel noted that
interpreting the term “offense” in N.J.S.A. 2C:7-2(f) as the Code defines it in N.J.S.A. 2C:1-14(k) is consistent with
the Supreme Court’s interpretation of the statute in Doe v. Poritz, 142 N.J. 1 (1995).

         The Court granted A.D., J.B., and C.M.’s petition for certification. 216 N.J. 5 (2013).

                                                          1
HELD: The judgment of the Appellate Division is AFFIRMED substantially for the reasons expressed in Judge
Nugent’s opinion.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-
VINA, and TIMPONE join in this opinion. JUSTICE SOLOMON did not participate.




                                                     2
                                     SUPREME COURT OF NEW JERSEY
                                       A-55 September Term 2015
                                                076345

IN THE MATTER OF REGISTRANT
A.D.

IN THE MATTER OF REGISTRANT
J.B.

IN THE MATTER OF REGISTRANT
C.M.


         Argued January 18, 2017 – Decided February 7, 2017

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 441 N.J. Super. 403 (App. Div.
         2015).

         Fletcher C. Duddy Deputy Public Defender,
         argued the cause for appellants A.D., J.B.,
         and C.M. (Joseph E. Krakora, Public
         Defender, attorney; Mr. Duddy and Jesse M.
         DeBrosse, Assistant Deputy Public Defender,
         on the briefs).

         LaChia L. Bradshaw, Assistant Prosecutor
         argued the cause for respondent State of New
         Jersey, In the matter of Registrant A.D.
         (Robert D. Bernardi, Burlington County
         Prosecutor, attorney).

         William W. Scharfenberg, Senior Assistant
         Prosecutor, argued the cause for respondent
         State of New Jersey, In the matter of
         Registrants J.B. and C.M. (Joseph D.
         Coronato, Ocean County Prosecutor,
         attorney).

         Louise T. Lester, Assistant Attorney
         General, argued the cause for amicus curiae
         Attorney General of New Jersey (Christopher
         S. Porrino, Attorney General, attorney).



                               1
PER CURIAM

    The judgment of the Appellate Division is affirmed,

substantially for the reasons expressed in Judge Nugent’s

opinion of the Appellate Division reported at 441 N.J. Super.
403 (App. Div. 2015).


     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and TIMPONE join in this opinion.
JUSTICE SOLOMON did not participate.




                                2